Citation Nr: 0621232	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-07 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, G.C., S.O. 


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1972 to 
February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing at the RO in February 2004.  
He testified at a Board videoconference in July 2004.  

The issue on appeal was originally before the Board in June 
2004 when it was remanded for additional evidentiary 
development.  

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In 2006, the veteran submitted several requests for a hearing 
to be conducted by a Veterans Law Judge.  A central office 
hearing was originally scheduled for June 2006.  The same 
month, the undersigned granted the veteran's motion to change 
his hearing date and location.  The veteran was to be 
scheduled for a videoconference hearing.  Now, communications 
have been received to the effect that the veteran has moved 
his residence to the State of Washington and that he wishes 
to attend the videoconference at the Seattle, Washington, 
Regional Office.  

Accordingly, the case is REMANDED for the following actions:

Due to the veteran's change of residence 
to the State of Washington, the veteran 
should be scheduled for a Board 
videoconference hearing at the Seattle 
Regional Office.  After the hearing is 
conducted, or in the event the veteran 
withdraws his hearing request or fails to 
report for a scheduled hearing, the case 
should be returned to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



